Citation Nr: 0322651	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the right sacroiliac articulation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

At his February 2003 video conference hearing, the veteran 
withdrew his claim for an earlier effective date.  


REMAND

At his February 2003 video conference hearing, the veteran 
reported that he had finished VA rehabilitation treatment 
about 4 or 5 months earlier and that the records were not in 
the claims file.  These records should be obtained.  The 
Veterans Claims Assistance Act of 2000 (VCAA), codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), 
emphasizes the duty of VA to obtain and consider all 
pertinent Federal records, including VA medical records.  

The veteran also submitted copies of VA outpatient treatment 
records.  While the records through June 2000 were previously 
of record and considered by the RO, the October 2001 clinical 
evaluation was not previously of record, nor was it 
considered by the RO.  RO consideration of this record was 
not waived.  On remand, it should be considered by the RO.  
38 C.F.R. § 20.1304(b) (2002).  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  All VA medical records subsequent to 
June 2000 should be obtained and 
associated with the claims folder.  
Records of rehabilitation treatment in 
2002 are particularly desirable.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KAY D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




